PER CURIAM:
Appellant attempted to bring private criminal complaints against a former District Attorney for refusal to prosecute prior private criminal complaints filed against others by appellant. The current District Attorney refused to prosecute, and appellant pursued his right under Pa.R.Cr.P. 133(B) to submit the disapproved complaint to the Court of Common Pleas for review. The Court of Common Pleas disapproved the complaints, finding them without any legal basis for prosecution, and the complainant appealed.
Appellant has previously litigated the same question before this court. In Commonwealth v. Eisemann, 276 Pa.Super. 543, 419 A.2d 591 (1980), appellant herein sought reversal of the very action by the former district attorney which he has now sought to have prosecuted as criminal. The Court of Common Pleas and this court held that Mr. Williamson had acted completely within his authority and in accordance with the law, and that there had been no abuse of discretion.
We affirm the order of the lower court.